         Case 1:20-cv-10685-ADB Document 214 Filed 07/31/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                         )
himself and all others similarly situated,            )
                                                      )
                        Petitioners,                  )
                                                      )
                   v.                                 )       Civil Action No. 20-10685-ADB
                                                      )
ANTONE MONIZ, Superintendent of the                   )
Plymouth County Correctional Facility                 )
                                                      )
                        Respondent.                   )

     RESPONDENT’S NOTICE OF INTENT TO TRANSFER AND THEN REMOVE

        Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility, by and through his attorney, Andrew E. Lelling, United States Attorney for

the District of Massachusetts, respectfully submits this notification pursuant to this Court’s Order,

dated June 9, 2020. Doc. # 144.

        As early as Monday, August 3, 2020, ICE intends to execute Petitioner Karanbir Singh’s

final order of removal by transferring him out of the district and removing him from the United

States to India.

                                                      Respectfully submitted,

                                                      ANTONE MONIZ
                                                      Superintendent of the Plymouth
                                                      County Correctional Facility

                                                      By his attorneys,

                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                              By:     /s/ Jason C. Weida
        Case 1:20-cv-10685-ADB Document 214 Filed 07/31/20 Page 2 of 2



                                         Jason C. Weida
                                         Assistant U.S. Attorney
                                         United States Attorney’s Office
                                         1 Courthouse Way, Suite 9200
                                         Boston, Massachusetts 02210
                                         (617) 748-3180
Dated: July 31, 2020                     Jason.Weida@usdoj.gov
